Citation Nr: 0515069	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
injury, to include the mouth, tongue, and teeth, for purposes 
of dental treatment and compensation.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for residuals of 
dental injury (to include the mouth, tongue, and teeth), and 
for a back disability.  A hearing before the undersigned 
acting Veterans Law Judge was held at the RO (i.e. a Travel 
Board hearing) in April 2005.

For the reasons that will be discussed below, the issue of 
entitlement to service connection for a back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The service dental records do not show that the veteran 
lost any teeth or sustained any traumatic injury to his teeth 
during active duty.

2.  The service medical records do not show that the veteran 
sustained any traumatic injuries to his nose, tongue, or 
upper and lower jaws during active duty.

3. There is no current dental condition related to in-service 
dental trauma, nor is there any other current dental 
condition otherwise related to his military service.

4. There is no current disabling nasal, glossal, maxillary, 
or mandibular condition that has been objectively related to 
in-service trauma.




CONCLUSIONS OF LAW

1.  A dental condition, including one that would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2004)

2.  A chronic disabling condition affecting the veteran's 
nose, tongue, and upper and lower jaw was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that with respect only to the dental trauma 
claim, the RO has provided the veteran with express notice of 
the provisions of the VCAA in correspondence dated in 
February 2001, June 2002, and September 2003, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  These 
letters also informed the veteran of the evidence of record, 
and essentially requested that he provide any evidence in his 
possession that pertained to his claim. 

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his dental trauma claim during the 
course of this appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development of the dental trauma claim is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

At the April 2004 Travel Board hearing before and in written 
statements in support of his claim, the veteran reported that 
during his period of active duty he fought as a boxer for the 
Navy, during which he sustained a traumatic injury to his 
nose and mandible, breaking his nose and losing a tooth and 
suffering some physical damage to his mouth and tongue.  He 
stated that he did not seek treatment for his facial or 
dental injuries in service afterwards.  After service, he 
received some dental work to repair his teeth with caps.  The 
veteran also testified that approximate a year and half prior 
to the date of this hearing, he received surgical treatment 
to nose, throat, and tongue to improve his breathing.  He 
stated that his treating surgeon was unaware of the veteran's 
alleged history of injury to his nose and mouth while boxing 
in service.  One of his lay witnesses reported in a November 
2003 written statement that she knew the veteran since prior 
to his entry into service and that he lost a tooth while 
boxing for the Navy.

The veteran's service medical records show no history of 
traumatic injury to his mouth, nose, or face during his 
period of active duty from January 1951 to September 1951.  
Significantly, his military dental examination report dated 
in January 1951 noted that he was missing his tooth number 16 
(one of his left upper molars) on entry into service.  A 
dental examination conducted in May 1951 also reflected that 
tooth number 16 was missing, but no other teeth were absent.  
A dental examination conducted on separation in September 
1951 again shows that tooth number 16 was absent, but that no 
other teeth were missing.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a). Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service. 
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b). The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Notwithstanding the veteran's testimony and those of his lay 
witnesses to the effect that he sustained a traumatic injury 
to his nose, tongue, mouth, and teeth while boxing during his 
brief period of active duty, resulting in the loss of one of 
his teeth and in some chronic breathing difficulties that was 
recently corrected with surgery, the Board finds that there 
is simply no objective medical evidence that corroborates the 
appellant's historical and etiological assertions.  His 
service medical records are completely devoid of any mention 
of treatment for the types of injuries that he alleges, and 
the dental records from his period of service show that he 
already had one missing tooth upon entry into active duty and 
sustained no further tooth loss for the duration of his 
abbreviated period of service.  Although the Board is not 
assailing the credibility of the veteran and his witnesses 
regarding their factual allegations, their assertions by 
themselves, unsupported by any objective medical and dental 
record verifying that the events reported to have occurred 
over 50 years earlier had, in fact, actually transpired, are 
insufficient to prove the appellant's claim.  The Board is 
therefore unable to concede that service connection is 
warranted for the veteran's claimed disabilities of his 
teeth, tongue, and jaws.  His appeal in this regard must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of dental injury (to include 
the mouth, tongue, and teeth) for purposes of dental 
treatment and compensation is denied


REMAND

The veteran alleges that his current back disability was 
incurred as a result of a straining injury while lifting a 
heavy object during military service.  At the veteran's 
hearing in April 2004 before the undersigned Acting Veterans 
Law Judge, he reported that he received treatment for his 
back symptoms shortly after his discharge from active duty 
from a private physician whom he identified as "Dr. 
Trimbley."  According to the veteran's hearing testimony, 
Dr. Trimbley was still a practicing physician and he provided 
a specific mailing address in Bakersfield, California, where 
Dr. Trimbley could be contacted.  (NOTE: see page 8 of the 
transcript of the Travel Board hearing conducted at the RO on 
April 8, 2004.)  A review of the veteran's claims file shows 
that the records of Dr. Trimbley have not been associated 
with the evidence.  When reference is made to pertinent 
private medical records, VA is on notice of their existence 
and has a duty to assist the veteran in developing his claim 
by attempting to obtain the referenced private medical 
records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see 
also Moore v. Derwinski, 2 Vet. App. 375, 376 (1992); Gross 
v. Derwinski, 2 Vet. App. 551, 552 (1992).  The case is 
therefore remanded so that these relevant but outstanding 
medical records may be obtained for their inclusion in the 
claims file.

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following developments:

1.  The RO should request that the 
veteran provide sufficient details, 
including any necessary waivers, 
regarding his treatment for back 
symptoms that were reportedly received 
shortly after active duty from Dr. 
Trimbley of Bakersfield, California; the 
RO should then attempt to obtain copies 
of the records pertaining to these 
treatments for inclusion in the 
veteran's claims file.

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
service connection for a back disability 
should then be readjudicated.  If the 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


